Case 1:19-cr-10040-JTF Document 201 Filed 02/05/21 Page 1 of 2                     PageID 2805




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )       19 CR 10040-03
                                                    )       Hon. J. Daniel Breen
ANDREW RUDIN, M.D.,                                 )
                                                    )
               Defendant.                           )

    DR. RUDIN’S MOTION TO ADOPT DR. ALPEROVICH’S MOTION &
MEMORANDUM FOR IN CAMERA REVIEW AND TO COMPEL PRODUCTION OF
                     DISCOVERY MATERIAL
               Now comes the Defendant, Dr. Andrew Rudin, by and through his undersigned

attorney, Nishay K. Sanan, and respectfully files this Motion to Adopt. In support thereof, Dr.

Rudin states as follows:

   1. On or about February 4, 2021, Dr. Alperovich filed his Motion & Memorandum For In

       Camera Review And To Compel Production Of Discovery Material.

   2. Dr. Rudin is similarly situated as Dr. Alperovich and therefore moves to adopt said

       Motion.

   3. Based upon the forgoing, Dr. Rudin adopts the arguments set forth in said Motion and

       adopts them as his own.


   WHEREFORE, Dr. Rudin prays that this Court enters an order allowing him to adopt DR.

   Alperovich’s Motion
Case 1:19-cr-10040-JTF Document 201 Filed 02/05/21 Page 2 of 2                     PageID 2806




                                                            Respectfully submitted,

                                                            /s/ Nishay K. Sanan
                                                            Attorney for Dr. Rudin

Law Office of Nishay K. Sanan
53 West Jackson Boulevard, Suite 1424
Chicago, Illinois 60604
312.386.7091
nsanan@aol.com




                                 CERTIFICATE OF SERVICE


       The undersigned, an attorney, first being duly sworn on oath, states that a copy of Motion
was served upon the parties who have filed appearances in this matter, by electronically filing the
same pursuant to rules of ECM on February 5, 2021.




                                      __/s/ Nishay Sanan________________________
